The orders appealed from are unanimously modified, without costs, to provide for the examination of the defendant-appellant as to the acquisition by the parties of the property in question, the terms thereof and payment therefor by plaintiff; plaintiff’s possession of the property described in paragraph 6 of the complaint, and the deeding of the said property to the defendant Gard by the defendant Jaccod; all relevant books and records for use pursuant to the provisions of section 296 of the Civil Practice Act shall be produced upon the examination. Settle order. Present — Peek, P. J., Cohn, Callahan, Bastow and Rabin, JJ.